Citation Nr: 0631119	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  99-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for pain in the joints of 
the hands, also claimed as arthritis of the joints of the 
hands.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Counsel



INTRODUCTION

The veteran has active service from May 1977 to August 1997.

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA) Hartford, Connecticut Regional 
Office (RO). 

The case was previously remanded by the Board of Veterans' 
Appeals (Board) in November 2002 and August 2003 for further 
development.


FINDING OF FACT

There is no objective medical evidence of a current 
disability of a chronic disorder of pain in the joints of the 
hands, claimed as arthritis of the joints of the hands.  
Arthritis was not shown in service or within one year of 
separation by the competent evidence on file.


CONCLUSION OF LAW

The veteran has no current disability of a chronic disorder 
of pain in the joints of the hands, claimed as arthritis of 
the joints of the hands, incurred in or aggravated by active 
military service, and arthritis may not be presumed to have 
been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.655 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
were enacted, and are applicable to the appellant's claim. 
Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. See also 
38 C.F.R. § 3.159. Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim. 

In fulfillment of these requirements, the RO issued VCAA 
development letters dated in February 2002, June 2005, 
September 2005, and April 2006, specifically addressing the 
veteran's claim. These letters appropriately notified the 
veteran what VA would do and what the veteran must do in 
furtherance of the claims, and together with other documents 
on file informed of evidence of record pertinent to the 
claims, as well as the need for his assistance in obtaining 
any further evidence in support of his claim. The letters 
requested that the veteran supply information on medical 
providers who examined him, notified him of evidence still 
needed, and what he could do to assist with his claim, and 
what evidence he needed to substantiate his claim. The 
letters also informed the veteran that he should submit 
pertinent evidence in his possession that would further the 
claims, and that it was ultimately his responsibility to see 
that evidence was received in support of the claims. See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that during the pendency of the appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, herein 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between service and the disorder which is the basis of claim; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a claim for benefits, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
entitlement to benefits is awarded. Id. 

The Board finds no prejudice to the veteran in this regard as 
the veteran has been adequately informed by the VCAA letters 
of record, of the need for evidence of current disability, 
and a medical nexus between the claimed disability and 
military service. In a June 2006 supplemental statement of 
the case, the veteran was further adequately advised of the 
reasons for the continued denial of the claim, and the RO 
provided notification pertinent to the degree of disability 
and effective dates. 

Additionally, the RO has obtained, or made reasonable efforts 
to obtain all records pertinent to the claim. The veteran's 
service medical records, and post-service records of VA and 
private treatment are of record. The veteran has been 
afforded appropriate VA examination, but has failed to report 
for same. In this regard the Board notes that the case was 
remanded in November 2002 for further development, to include 
VA examination. The veteran was scheduled for VA examination 
but failed to report. On return to the Board, it was noted 
that the notification letter to the veteran of the scheduled 
VA examination was not in the record, and the case was again 
remanded to ensure appropriate notice. The record reflects 
that the RO made several attempts to notify the veteran of 
the status of his claim. A December 2003 letter was returned 
as undeliverable by the post office. The RO then sought the 
veteran's last known address by April 2004 letter to the Navy 
Credit Union, and additional VCAA notification letters were 
sent to the veteran dated in January 2004 and July 2004. 
However, these, and other correspondence were returned from 
the new address. 

After confirmation of the veteran's address directly from the 
United States Postal Service, the RO sent a letter to the 
veteran dated in April 2005, notifying him of the necessity 
of VA examination scheduled for October 4, 2005. The RO also 
sent additional VCAA notification letters to the veteran 
dated in June 2005 and September 2005, advising of the 
evidence required to substantiate the claim. The September 
2005 letter specifically advised of the consequences of 
failure to appear without good cause. Despite exhaustive 
efforts by the RO to comply with the Remand instructions, the 
veteran failed to appear for scheduled examination, and there 
has been no response to the RO's inquiry dated October 21, 
2005, as to whether he wished that the examination be 
rescheduled. The communications sent to the address provided 
by the United States Postal Service were not returned by the 
postal service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications. See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Because of the lack of evidence of diagnosis of a current 
disability pertinent to the joints of the hand, the Board 
will not reach the downstream questions of etiology or 
relationship to service. The veteran has had ample notice of 
what is required to substantiate his claim for service 
connection, and has provided no objective medical evidence 
showing current disability for the claimed conditions. The 
Board finds that no reasonable possibility exists that any 
further assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A..

The Court has held that, "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). Neither the veteran nor his representative has 
identified any available, outstanding evidence that could be 
obtained to substantiate his claim. The Board is also unaware 
of any such evidence. Based on the foregoing, the Board finds 
that the veteran has not been prejudiced by any failure of VA 
in its duty to assist, and that any violation of the duty to 
assist could be no more than harmless error. See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).Therefore, to decide 
the claims on appeal would not be prejudicial error to the 
veteran. Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including arthritis, 
may be presumed where the disorder is manifested to a 
compensable degree following qualifying service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Congress has specifically limited entitlement to service- 
connection for disease or injury to cases where such have 
resulted in a disability. Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The 
Court has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service." Watson v. Brown, 4 Vet. App. 
309, 314 (1993). This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability." Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations. That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
'good cause,' fails to report for such examination, action 
shall be taken. At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record. However, when the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

III.  Analysis

The veteran contends that arthritis of the joints of the 
hands originated during active duty service. The service 
medical records reflect injury to the right thumb in 1991, 
and no diagnosis of chronic arthritis of the hands during 
service. In a May 1997 examination for retirement, Report of 
Medical Assessment, the veteran reported swollen and painful 
joints in both hands in service, for which he never sought 
medical care. The examiner noted arthritis 
/rheumatism/bursitis both hands and pain in both hands and 
knees consistent with early osteoarthritis in a Chronological 
Record of Medical Care form.  Service records do not contain 
x-ray confirmation of the arthritis. There is no post-service 
mention of arthritis of joints of hands until the veteran 
filed his claim in November 1997.

On December 1997 VA examination, the veteran reported seeing 
a military physician without any definite diagnosis for 
frequent locking and clicking of the right thumb. He also 
described episodes of interphalangeal joint pain, swelling, 
and tenderness. The VA examiner noted that the veteran would 
be evaluated by the orthopedic service of West haven VA 
hospital for all of his orthopedic problems. However, the 
veteran failed to report for scheduled examinations.  As 
documented above, numerous attempts have been made to 
schedule pertinent medical studies without success.  Thus, 
the Board is entering the decision based on the evidence of 
record.

The salient point to be made is that the evidence of record 
does not establish any chronic disorder of the joints of the 
hands in service. Moreover, there is no post-service medical 
evidence showing current disability due to the claimed 
disorder, including arthritis. In the absence of competent 
evidence of a current disability, there is no basis for a 
grant of service connection. 


ORDER

Entitlement to service connection for pain of the joints of 
the hands, claimed as arthritis of the joints of the hands, 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


